 LEISURE LODGEBeverlyEnterprisesd/b/aLeisureLodgeandUnited Food and Commercial Workers UnionLocal 1583,Petitioner.Case 26-RC-669217 April 1986DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 12 September 1984 and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows15 for and 20 against the Petition, with 2 chal-lenged ballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings and recommendations,' and findsthat the election must be set aside and a new elec-tion held.In agreement with the hearing officer, we findthat the Employer's announcement of a wage in-creasewas objectionable. The wage increase wasannounced a week before the election at an antiun-ionmeeting.Further, contrary to our dissentingcolleague, we are not persuaded by the Employer'sproferred justifications for the timing of that an-nouncement.When the employees were told some5-6 months previously that a wage increase mightbe granted about that time, they were told that anysuch wage increase would depend on an increase inthe stateMedicaid reimbursement rate. The wageincrease was precipitously announced, however, afullweek before the Employer received official no-tification that such a Medicaid increase was forth-coming, almost a month before it became effective,and almost 2 months before the Employer actuallybegan receiving it.While the Employer claims thatithad received priorunofficialnotification that aMedicaid increase had received the Governor's ap-proval, it also claims that it subsequently did a 2-week-long cost analysis before announcing thewage increase. Yet the Employer presented nodocumentary evidence of such an analysis. We con-clude that the Employer rushed the announcementof the wage increase forward in time to influencethe election results.Unlike our dissenting colleague, we also are un-persuaded that the wage increase was unobjection-iIn the absence of exceptions thereto,we adopt proforma the heatingofficer's recommendations that the Petitioner'sObjections 1, 4, 5, 6, 8,and 10 be overruled327able simply because it was announced statewideand not just in the voting unit. The case which ourcolleague cites for this proposition,Stanley SmithSecurity,270 NLRB 225 (1984), is distinguishable.In that case, there was no evidence that the em-ployer's regional manager, who made the decisionto grant the preelection benefit, was aware of thepending election in the voting unit. Additionally,because of blocking charges in that case, the dateof the election was uncertain at the time of the de-cision.Here, in contrast, the Employer's vice presi-dent of human resources Mike Hayden testifiedthat he and other members of the executive staff"made a very conscious decision" to implement thewage increase at the Camden facility notwithstand-ing the pending election. Further, there were noblocking charges here or other similar circum-stances then causing uncertainty about the electiondate.Cf.Northern Telecom, Inc.,233 NLRB 1104(1977) (no knowledge that a rerun election wasgoing to be called).[Direction of Second Election omitted from pub-lication.]CHAIRMAN DOTSON, dissenting.Contrary to my colleagues, I would reverse thehearing officer, overrule the Petitioner's Objection,and certify the results of the election.The Employer operates 47 nursing homes in theState of Arkansas, including the Camden facility in-volved in this proceeding. As of the date of theelection the Petitioner represented employees atseven of these facilities. The remaining 40 facilitieswere nonunion.InApril 1984, prior to the election campaign,'the Employer announced that it was "expand[ing]"the wage scale at its 40 nonunion facilities to pro-vide, for the first time, a 5- and 10-cent-per-hourwage increase to employees with 4 and 5 or moreyears of service, respectively. At the Camden facil-ity theseincreaseswere announced both in postednotices and orally by Administrator Bettye Wallaceat one or more staffmeetings.2Wallace also ad-vised the employees at that time that the Employerintended to implement another wageincreasesometimein the fall of that year.3 Wallace told the'The electionpetitionwas filed on 23 July 19842That Wallace orally announced the April wage increase is establishedboth by Wallace's testimony and by the testimony of employee CarolynGaskin,a witnessfor the Petitioner2The recordis unclearabout precisely when the employees were toldthat they could expect another increase Employee Sallie Elliot, awitnessfor the Petitioner, testified that AdministratorWallace said "that theCompany wasestablishing somethingwhere we wouldget a raise like-Idon't remember the months It would be April, September-somethinglike that January-I don't know the month exactly " Employee CarolynGaskin, also a witness for the Petitioner, testified that Wallace said thatContinued279 NLRB No. 49 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that this would depend upon whetherthe State increased the reimbursement rate forMedicaid.At a subsequent 15 August 1984 meeting of theArkansas Nursing Home Association (ANHA), theEmployer learned that the Governor had agreed toa 4-percent increase in the Medicaid reimbursementrate effective 1 October 1984.4 Based on this infor-mation,approximately 2 weeks later the Employerdecided to implement, effective 3 September 1984,another 5-cent-per-hour wage increase at its non-union facilities for employees with 4 or more yearsof service.A memorandumannouncingthis in-crease was sent to each of the 40 nonunion facili-ties, including the Camden facility, on 5 September1984.8Vice President Hayden testified that thereason it was decided to implement and announcethe increase at that time, rather than after the Med-icaid increase became effective 1 October, was that"we had told the employees we were going to lookat it [a wage increase] as soon as we could" and"we don't like to be after the fact always."AdministratorWallace testified that she firstheard about the wage increase on the morning of 5September. At that time she discussed the possibleramifications of announcing the increase during thependency of the election with Greg Robertson, theEmployer's manager of organized activity. Wallacetestified that she took the position that the increaseshould be announced that day because it was beingannounced at all of the other affected facilities thatday. It was decided that Wallace would announcethe increase at a meeting with employees presche-duled for that afternoon.The testimony was conflicting even among thePetitioner's ownwitnesses as to precisely whatWallace said to the employees at the afternoonmeeting.6 It is undisputed, however, that Wallacethe Company was goingto try togive them a second increase "in an-other six months " Wallace herself testified that "`in the fall' was the wayitwas said."4Mike Hayden,the Employer's vice president of human resources, tes-tified that the president of the ANHA board announced the forthcoming4-percent Medicaid increase at the 15 August meeting The hearing offi-cer did not discredit Hayden's testimony, nor do I find reason in therecord to do so The hearing officer found,and the record shows, thatthe Employer also received written confirmation of the 4-percent in-crease from the ANHA executive director about 7 September 1984 andthat the Arkansas Department of Human Services issued official notifica-tion of the 4-percent increase approximately I week later on 13 Septem-ber 19843Thememorandum was addressed to "AllArkansasNurses' Aides andHousekeeping,Dietary, Laundry and Maintenance Employees" (Empha-sis added)6As part of its objection, the Petitioner charged that Wallace's allegedcomments at the 5 September meeting,aswellasVicePresident Hay-den's comments at later preelection meetings,constituted independentgrounds for setting aside the electionThe hearing officer overruled thispart of the Petitioner's objectionannounced the wage increase at the outset of themeeting, after which Jeanette Pace, the food serv-ice supervisor, showed the employees a film enti-tled "Working Without A Union." Subsequently,Wallace also posted the Employer's 5 Septembermemorandum announcing the increase on the bulle-tin board.7On the foregoing facts, the hearing officer con-cluded that the Employer timed its announcementand implementation of the September wage in-crease for the objectionable purpose of influencingthe outcome of the election. The hearing officerspecifically cited the Employer's failure to presentany documentary evidence that it was contemplat-ing a raise at such an early date or of a past prac-tice of raises in September or the fall. Further, thehearing office found Vice President Hayden's ex-planation for the timing of the raise to be "lackingin logic and unconvincing."Idisagree. The Board has generally declined tofind an objectionable motive upon evidence thatthe preelection benefit increase (1) was grantedpursuant to a past practice, (2) was granted pursu-ant to a decision reached before the election peti-tionwas filed, or (3) was implemented corpor-atewide in a normal business fashion.8 Here, al-though the hearing officer correctly found no evi-dence of the first,9 the Petitioner's own witnessesadmitted to the second and uncontroverted docu-mentary and other evidence establishes the third.Thus, as outlined above, the Petitioner's witnesses,employees Elliot and Gaskin, both confirmed thatWallace had told them in April, before the electionpetitionwas filed, that a second wage increasewould be granted in the fall. Wallace also toldthem that this increase would be contingent uponan increase in the Medicaid reimbursement rateand, in fact, the Employer was informed on 15August, over 2 weeks before it implemented thewage increase, that the 4-percent Medicaid increasewould be forthcoming. Finally, it is undisputed thatthe wage increase was implemented and announcedstatewide,at all 40 of the Employer's nonunion fa-7Although the record does not reveal the exact date Wallace postedthe memorandum, employee Elliot testified that she saw it on the bulletinboard on the day of the election8 See, e g,Stanley Smith Security,270 NLRB 225 (1984) As I stated inmy separate opinion inAdams Super Market Corp,274 NLRB 1334(1985), in my view such factors are not even relevant until the objectingparty has established a prima facie case that the Employer's conduct wasintended to influence the election However, in this case I find that theobjecting party established a prima facie case upon the evidence that theEmployer first announced the September wage increase at an antiunionmeetingheld the week before the election Cf id9 Significantly, however, the Employer never even contended that ithad a past practice of similar September or fall wage increases Indeed, itadmittedthat it had instituted wage increases for employees with 4 ormore years of service for the firsttime inApril of that year Obviously,therefore, no past practice could yet have been documented LEISURE LODGEcilities,on 5 September. In light of these circum-stances, contrary to the hearing officer I perceiveno reason to discredit Vice President Hayden's ex-planation concerning the timing of the wage in-crease.10Nor am I persuaded by the Petitioner's conten-tion that the manner in which the Employer an-nounced the September wage increase betrays anobjectionable motive. Although the Employer didnot establish a past practice of orally announcingwage increases, it presented documentary evidencethat it told its administrators to begin doing so inApril, prior to the election campaign, when it an-nounced its new "expanded" wage scale. Indeed, as10 Indisagreeing with the hearing officer in this regard, I note that hisrefusal to credit Hayden's explanation was not based on Hayden's de-meanor, but on what he perceived as the explanation's inherent implausi-bilityAccordingly, the hearing officer's credibility determinations arenot necessarily entitled to deference See,e g, Red's Express,268 NLRB1154 (1984)329noted above, the Petitioner's own witnesses admit-ted thatWallace orally announced the April in-crease.Under all the circumstances, I also do notfind it determinative that the September announce-ment was made at the outset of a meeting where anantiunion film was shown. It is uncontroverted thatthe meeting had been scheduled prior to 5 Septem-ber when according to Wallace she first learned ofthewage increase, and the Petitioner does notallege that the film itself constituted unprotectedspeech or was otherwise objectionable. )1Accordingly, for all the foregoing reasons, I con-clude that the September wage increase was notdesigned to influence the outcome of the election. Iwould therefore overrule the Petitioner's objectionand certify the results of the election.11See J P Stevens& Co,183 NLRB 25 (1970), enfd 461 F 2d 490(4th Cir 1972)